 DE LUCA BROTHERS,INC.327De Luca Brothers,Inc.andLocal 408 a/w Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case22-CA-4907January 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn October 5, 1972,Administrative Law JudgeAlvin Lieberman issued the attached Decision in thisproceeding.Thereafter,Respondent filed exceptionsand a supporting brief,and the Charging Party filedexceptions and a supporting brief and a brief inanswer to the exceptions of the Respondent.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.'litigated were whether Respondent violated Section 8(a)(1)and (5)of the National Labor Relations Act, as amended(the Act).Particularly,the principal questions for decisionare as follows:1.DidRespondent independently violate Section8(a)(1) of the Act by,as the complaint alleges, threateningto go out of business if its employees continued to remainmembers of,or continued to give assistance and support to,Local 408,International Brotherhood of Teamsters (theUnion); 3informing employees that it would never recog-nize the Union as their collective-bargaining representativeand that it would recognize another labor organization forthat purpose;and promising benefits to employees todissuade them from supporting the Union?2.Did the Union represent a majority of Respondent'semployees when its request for recognition was made?3.Assuming an affirmative answer to question 2, didRespondent violate Section 8(a)(5) of the Act by refusingto recognize the Union?4.Assuming an affirmative answer to question 3,should a bargaining order issue?Upon the entire record,4 upon my observation of thewitnesses and their demeanor while testifying,and uponcareful consideration of the arguments made and briefssubmitted,5Imake the following:FINDINGSOF FACT61.JURISDICTIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, De Luca Broth-ers, Inc.,Mountain Lake,New Jersey,itsofficers,agents, successors,and assigns,shall take the actionset forth in the said recommended Order.iWhile Chairman Miller agrees that a bargaining order is appropriateherein,he would,for reasons stated in his separate concurrence inUnitedPacking Company of Iowa, Inc.,187NLRBNo 132.predicate the remedyonly on the serious independent violations of Sec 8(axl).DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN,Administrative Law Judge:The trialin this proceeding,with all parties represented,was heldbefore me in Newark,New Jersey,on August 1, 2, and 3,1972, upon the General Counsel's complaint dated June19, 1972,1and Respondent's answer.2 In general,the issuesiThe complaint was issued pursuant to a chargefiled on April 27. 1972,by Local 408,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen & Helpers of America,AFL-CIO.2During the trial the answer was amended to admit the allegations ofpars 13 and 18 of the complaint.H See fn.1,above,for the Union's full designation.4 Issued simultaneously is a separate order correcting obvious inadvert-ent errors in the stenographic transcript of this proceeding. [Omitted frompublication.]Respondent,whose place of business is located inMountainLakes,New Jersey,isa local and interstatemotor carrier of householdgoods.During 1971, a repre-sentativeperiod,Respondent's revenuederived from theinterstateportionof its business exceeded$50,000. Accord-ingly, I find thatRespondent is engaged in commercewithin themeaningof the Act and that theassertion ofjurisdictionover thismatter by the National LaborRelations Board(the Board)iswarranted.HPO Service,Inc.,122 NLRB 394, 395.II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection2(5) of the Act.III.INTRODUCTIONBriefly, this case is concerned with the Union's requestfor recognition as the collective-bargaining representativeof Respondent's employees, to which Respondent did notaccede, and certain subsequent events. Included among thelatter, the complaintalleges,were violations of Section8(a)(1) of the Act by Respondent.?'Althoughall the arguments of the parties and the authoritiescited bythem,whether appearing in their briefs or madeorallyat the trial, may notbe discussedin this Decision each has been carefullyweighed andconsidered.6 Respondent'smotions made at the conclusion of the trial, upon which Ireserved decision,are disposed of in accordance with the findings andconclusions set forth in this Decision.IThenature of these claimed violations appear above in my statement ofthe principalquestions for decision.201 NLRB No. 49 328DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel and the Union contends thatRespondent's refusal to recognize the Union was violativeof Section 8(a)(5) of the Act. The General Counsel furthercontends that, by reason of Respondent's violations ofSection 8(a)(I), as alleged in the complaint,a bargainingorder should issue.9Respondentdeniesthe complaint'sallegations that itviolated Section 8(a)(l) of the Act.'° Concerningits failureto recognize the Union, Respondentassertsthat it was notobliged to do so because,as itslawyer stated during thetrial,"therewas a good faith doubt" that the Unionrepresentedamajority of the employeesin the unitinvolved.' i In addition,and assumingthe Union's majori-ty,Respondent argues that it did not violate Section 8(a)(5)because the Union never called upon Respondent tobargain with it. Rather, Respondent's argument continues,itmerely requested recognition whichRespondent main-tains is not tantamountto a request for bargaining.IV. PRELIMINARY FINDINGS AND CONCLUSIONS12A.Respondent's Operations1.Respondent's businessAs already noted, Respondent is a local and interstatemover of household goods. It is an agent of Atlas VanLines, Inc. (Atlas) which refers business to Respondent.Remo De Luca is Respondent's president and solestockholder. His wife is Respondent's secretary.In the building which houses Respondent's offices, inwhose vicinity its trucks are usually parked when not inuse,De Luca and his wife operate a retail furniture store.This store, a separate corporate entity, is conducted underthe name of De Luca's Furniture.The household goods moving industry is seasonal. It isactive from May through November and quiescent fromDecember through April.Respondent's business follows this cycle. In this connec-tion,De Luca, Respondent's president, stated, withsAs the contentions of the General Counsel and theUnion are, inthemain,similar, they will he referred to hereinafteras the GeneralCounsel's contentions unless otherwise noted" Set forth below are the relevant provisions of the Act to whichreference has been made in the textSec8 (a) It shall be an unfair labor practice for an employer-(I) to interfere with, restrain, or coerceemployees in theexercise of the rights guaranteed in section 7.(5) to refuse to bargain collectively with the representativesof his employees, subject to the provisions of section 9(a)Insofar as pertinent, Sees 7 and 9(a) are as followsSec7Employees shall have the right to self-organization, toform, join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid orprotection, and shall also have the right to refrain from any or all ofsuch activitiesSec9 (a) Representatives designated or selected for the purposesof collective bargaining by the majority of the employeesin a unitappropriate for such purposes, shall be the exclusiverepresentatives ofall the employees in such unit for the purposes of collectivebargaininginrespect to ratesof pay,wages, hoursofemployment,orotherconditions of employment10At the opening of the trial Respondent moved to dismiss thecomplaint insofar as it alleged violations of Sec 8(a)(1), contending thatbecause the charge referred to those violationsin general language onlyperhaps more thana littlehyperbole, "we are busy .. .between . . . May [and] November, and then fromNovember [until May] we actually come to almost a deadstop."While duringthe latterperiodRespondentperformsfew local moves, it does receiveinterstatebusiness fromAtlas.Respondenthas a permanentcadre of employees whichisaugmentedduring its busy season by such numbers ofadditional employees as required by the work on hand atany particular time. Onan average, in the slow monthsRespondent's regularemployees work 2 to 4 days a week.During the other months Respondent's employees average5 and more days a week.The ordinarymaintenancework on Respondent's trucksis done at a local garage.Extraordinary repairs are made ina shop on Respondent's premisesby a mechanic, who, asDe Luca testified, worked "on a contractbasis,"receivingan agreed-upon sum of money for each job.2.Benefitsenjoyed by Respondent's employeesand some conditions under which they workAmong Respondent's employees are truckdrivers, help-ers, and a warehouseman.13BeforeApril 27, 1972,14 theirhourly wage rates ranged from $3 to $3.65,15 they were notpaid for vacations or for holidays on which they did notwork, nor did they regularly receive premium pay forovertime work.Respondent, before April 27, 1972,16 did not maintainhospitalormedicalinsurancefor the benefit of itsemployees. Finally,concerningworking conditions, Re-spondent did not follow seniority in apportioning workto its employees.B.The Union's Organization of Respondent'sEmployees, its Request for Recognition, and theStrikeAlthough it does not ordinarily represent employees inthe household goods moving industry, the Union, at thethere waslacking the necessaryrelationship between the charge and thecomplaintThismotion wasdenied. Pursuant to permission Respondentrenewed this motion at the end of the entire case and I reserveddecisionUpon dueconsideration, it is my opinionthat Respondent's second motionto dismiss the 8(a)(l) allegations of the complaint,like its first, is not welltaken See, in this connection.Rafael tgartua, etc,174 N LRB 615, fn. 3, andTrboro Carting Corporation,117 NLRB 775, 777-780, enfd. 251 F 2d 959(C A 2) Accordingly, it is hereby deniediiThere isagreement as to the appropriateness of the unitfor whichrecognition was requestedAs set forthin thecomplaint it consists of "alldrivers,helpers, warehousemen and mechanicsemployed atRespondent'sMountain Lakes place of business but excluding all officeclericalemployees,salesmen,professionalemployees,guards, and all supervisors asdefined in the Act "i2The purposeof these findings is to furnish a frame of reference withinwhich to considerthe facts relating to Respondent's alleged unfair laborpractices and the conclusionsto which theymay give rise To the extent thatthe contentions of the parties relate specifically to the findings made heretheywill he treated here,although they.as well as the findings, may againbe considered in other contextsi iEmployeesfallingwithin these categories are included in the unitwhich the partiesagreed isappropriate for the purpose of collectivebargainingi4Thecomplaint alleges that on this date,among others,Respondentpromised benefits to its employeesto dissuade themfromsupporting theUnionisSome over-the-road drivers are nothourly ratedThey receive apercentageof the price charged byRespondent for themove they work on16All dateshereinafter mentioned without stating ayear fall within 1971 DE LUCABROTHERS,INC.329request of Alfred Zammataro, an employee of Respondent,undertook the organization of Respondent's employeesand their representation for collective bargaining. To thisend, between April 20 and 24, 1972, it obtained authoriza-tion cards from eight persons employed by Respondent.With these cardsin hispossession, and accompanied bythe employees who signed them, Donald DiLeo, theUnion's businessagent, met with Remo De Luca,Respon-dent's president, on Respondent's premiseson Monday,April 24. At this meeting DiLeo told De Luca that theUnion represented a majority of Respondent's employees.DiLeo, with the acquiescence of the employees who werewith him, then requested that Respondent recognize theUnion and sign a recognition-agreement.De Luca declinedand Respondent has not, since then, recognized the Unionas the collective-bargaining representative of its employees.Following De Luca's refusal to recognize the Union andto sign a recognitionagreementDiLeo established a picketline,manned by the employees who had been present at hismeeting with De Luca, in front of Respondent's building.The picketsignsstated: "Teamsters at De LucaBrothersIncorporated on Strike."On April 25, the day after the picketing started and whileitwas in progress, DiLeo showed De Luca the form ofrecognitionagreement17 which De Luca had been asked tosign the previous day. De Luca made, and retained, a copyof this form.The strike which began on April 24 continueduntil June27. Upon its termination Respondentoffered reinstatementto all employees who participatedin it.18C.TheUnion'sMajorityTo establish the Union's majority in the unit agreedupon by the parties as being appropriate for collectivebargaining19 the General Counsel placed in evidence theeight authorization cards which were in the possession ofDonald DiLeo, the Union's business agent, on April 24,1972, the date he requested that Respondent recognize theUnion. Each card clearly and unambiguously designatedtheUnion to act as the signer's collective-bargainingrepresentative.The cards received in evidence had been executed byCharles Van Alstine, Joseph Franchak, Alfred Zammataro,John Machinshok, Charles Turner, John O'Sullivan, JohnFreudenwall, and Gerald Biche. These employees andanother, Tom Jones, who did not sign a card, were part ofRespondent's permanent cadre. All, except Van Alstine,17 In pertinent part the recognition agreement form,which was receivedinevidence as Resp. Exh 2,recites"THEEMPLOYER HEREBYRECOGNIZES THE UNION AS THE COLLECTIVE BARGAININGREPRESENTATIVE OF THE EMPLOYEES FOR THE PURPOSE OFNEGOTIATING WAGES, HOURS, AND WORKING CONDITIONS"isThe complaint alleges, and the answer denies, that the strike, whichwas in progress when the complaint issued,was an unfair labor practicestrikeIn view of Respondent'sofferof reinstatement to all strikingemployees a determination as to the nature of the strike seems to beunnecessary19As set forth in In 11.above,this unit included drivers,helpers.warehousemen,and mechanics and expressly excluded salesmen20Remo De Luca, Respondent'spresident,testified thatApostolico'stitlewas meaningless and was given to him for the sole purpose ofimpressing Respondent's customers.21On occasion Apostolico also drove a truck for Respondent However,who had been hired on April 15, had worked forRespondent for substantial periods of time betweenJanuary 1 and April 24 as a driver, helper, or warehouse-man. None had quit or had been discharged before April24. At least two, Turner and Van Alstine, were scheduledtowork on April 24, but did not because of the strikewhich started on that day. One, Jones, was actuallyworking on April 24.Ifind, therefore, that all nine were in the unit on April24. This being so, the eight cards received in evidence willbe counted in determining the Union's majority.Respondent contends that on April 24 there were 13additional employees in the unit on whose behalf theUnion requested recognition who had not signed cards orotherwise indicated that they desired to be represented bythe Union. These persons, Respondent asserts, constitutedthe pool from which it drew employees to augment itspermanent cadre and therefore should be taken intoaccount in resolving the question of the Union's majority.Among this group of 13 people who Respondent maintainswere in the unit on April 24 are the following 9 who will bespecially considered:NerinaAmori, Louis Apostolico,Mike Bednarczk, Jack Evenko, Joe Laponte, RobertLevensen,MikeRussell,David Skarbnik, and JohnSmithey.Nerina Amori:Amori works for Respondent I day aweek. Her duties consist of cleaning Respondent's officesand other portions of its premises. On rare occasions shepacks an item to be moved. Not being a driver, helper,warehousemen, or mechanic and spending virtually all ofher time in performing janitorial functions, Amori will notbe considered as being a member of the unit.Louis Apostolico:At all materialtimesApostolico's titlewas general manager.20 He directed the work of Respon-dent's employees, disciplined them, granted them time off,and adjusted their work-related complaints.21 In addition,he participated substantially in the hiring of at least twoemployees, O'Sullivan and Zammataro. Accordingly, I findthat Apostolico was a supervisor. He will not, therefore, becounted in determining the size of the unit.Self RelianceUkrainianAmericanCooperativeAssociation,etc.,188NLRB No. 95, enfd. in this respect 461 F.2d 33 (C.A. 7).Mike Bednarczk: BednarczkisRespondent's salesman-ager.22Unlike Respondent's drivers, helpers, warehouse-men, and mechanics he has a desk and telephone inRespondent's office. Bednarczk's "function" is to "sell"moving jobs, as De Luca testified.23Being a salesman,Bednarczk falls within a class of employees expresslyhe did so onlywhere the trip involved was, as one employee testified, a"good" one22RemoDe Luca,Respondent'spresident,stated that he gaveBednarczk the title of sales manager"for the same reason[he] gaveApostolico the title [ofgeneral manager].to impress people."21 In an"emergency."De Luca also testified,Bednarczk "pitches in [anddoes]packing [and]loading."Asked to estimate the amount of timedevoted byBednarczk to packing and loading as distinguished from sellingDe Lucastated that during Respondent's busy season Bednarczk spent 40percent of his time packing and loading and 60 percent selling I cannotaccept this breakdown.Itisunsupportedby records,appears to bespeculative,and is at variance with De Luca's testimony that Bednarczkpacked andloaded onlyin an "emergency."Furthermore,it seems to methat in Respondent's busyseason Bednarczk would be busier selling than hewould be at other times of the year and would have little time to give toother work. 330DECISIONS OF NATIONAL LABORRELATIONS BOARDexcluded from the unit agreed upon by theparties as beingappropriate for collective bargaining.Jack Evenko:In an earlier section of this Decision Inoted that Respondent's trucks were repaired by amechanic who, De Luca testified,worked"on a contractbasis."Evenko is the mechanic to whom De Luca referred.Being,thus,in the position of an independent contractor,Evenko,as a matter of law,isnot an employee ofRespondent.See Section 2(3) of the Act which exceptsfrom the definition of the term employee "any individualhaving the status of an independent contractor."He will,therefore,not be treated as being in the unit.Joe Laponte and Mike Russell:Laponte and Russell arecollege studentswho workedfor Respondent as helpersduring their summer vacation in 1971.24 It is well settledthat students who work only during their school vacationperiods cannot be included in collective-bargaining units.Accordingly, Laponte and Russell will not be consideredas having been members of the unit when the Unionrequested recognition.RobertLevensen:Levensen is a driver. De Luca,Respondent'spresident, testified that "it could be [thatLevensen]did not work for [Respondent]during the firstfour or five months of 1972," and that "it was "correct" tosay that Levensen "hadn't worked for [Respondent] for ayear before [April 241." During this period Levensen wasoffered, but year before [April 24] During this periodLevensen was offered,but refused to accept,employmentwith Respondent. In view of Levensen's not having workedfor Respondent at any proximatetimebefore April 24, thedate on which the Union requested recognition,itwouldbe unrealistic to include him in the unit.DanielSkarbnik and John Smithey:Skarbnik andSmithey had been employed by Respondent as a helperand driver, respectively. Both, however, quit their jobs,Skarbnikon April 21,and Smithey some weeks earlier.Accordingly,neither can be said to have been in the uniton April 24.Having found that the foregoing nine employees werenot in the unit when the Union requested recognition,findingsneed not be made concerning the remainingfour25 who, Respondent contends should be counted indetermining the unit's size. Even if it were to be found thatthey were in the unit on April 24, the unit would haveconsisted of 13 employees 26 of whom 8 signed cardsvalidly authorizing the Union to act as their bargainingrepresentative.This being the case,Iconclude that theUnion represented a majority of the employeesin the unitwhen it requested recognition.V. THE ALLEGED UNFAIR LABOR PRACTICESA.Facts,Contentions,and Conclusions ConcerningRespondent's Alleged Independent Violations ofSection8(a)(1) of the ActAs alreadynoted,the complaint alleges that followingtheUnion's request for recognition Respondent violated24Although not too clear from the record,Russell may also have workedfor Respondent dunng his spring vacation in 1972.25These are Ronny Greco,MarvinMartin,FrankMartinez, andLegrand Smithey.26This total would be composed of the remaining four,the eight whosigned authorization cards and Tom Jones, who did not sign a cardSection 8(a)( I) of the Act by informing employees that itwould never recognize the Union and that it wouldrecognize another labor organization,by threatening to goout of business if its employees continued to support theUnion,and by promising benefits to employees to dissuadethem from supporting the Union.These allegations, whichRespondent has denied in its answer,will be separatelyconsidered.1.Statements concerning Respondent's intentionnever to recognizethe Union and torecognizeanother labor organizationAs set forth above,the Union's strike against Respon-dent beganon April 24, 1972, ashort time after a majorityof Respondent's employees had signed cards authorizingthe Union to act as their bargaining representative.Severalhours after the strike started and while picketing was inprogressRemoDe Luca,Respondent'spresident, toldstriking employees that he"wasn'tgoing to have the[Union]";that"there would be noway that the [Union]would get in";and that"there was no way that he wasgoing to recognize the [U ]nion."Also on April24 and onsubsequent occasions dunng that week DeLucainformedemployees who were on strike that he "would get a moversunion in" 27 to represent Respondent's employees.28De Luca didnot denymaking the foregoing statementsand expressly admitted telling employees that he "wouldbring another union in." By way of explanation he testifiedthat when the Union requested recognition he consulted a"few" moving companies"in the area"and was informedby them that their employees were representedby a labororganizationwhich, unlike theUnion,was a"mover'sunion"and understood the "problems"of theirindustry.For this reason,De Lucacontinued,he told Respondent'sstriking employees that"the movers union would be thebest union"for Respondent to deal with as the representa-tive of its employees.De Luca's reasons for telling Respondent's employeesthatRespondent would not recognize the Union andwould recognize a "movers union"seem to be immaterial.Whatis important is that what De Luca said had the effectof impressing upon the employees,who had only recentlychosen the Union to represent them and who were thenstriking because the Union's request for recognition hadbeen refused, that their continued support of the Unionwould be fruitless.In this respect DeLuca's statementswere coercive and interfered with their rights guaranteed inSection7 of the Act.Better Val-U Stores etc.,161NLRB762, 763,enfd.in this respect401 F.2d 491 (C.A. 2);Federal Dairy Company, Inc.,130 NLRB 1158,1159, enfd.297 F.2d 487 (C.A. 1).21 It will be remembered,in this connection,that the Union does notordinarily represent employees in the household goods moving industry25The quotations appearing in the text are taken from testimony givenby Alfred Zammataro,an employee who signed an authorization card andparticipated in the stoke. DE LUCA BROTHERS, INC.331Accordingly, I conclude that by De Luca's statementsindicating that it would be futile for Respondent'semployees to continue supporting the Union Respondentviolated Section 8(a)(1) of the Act.2.Threatsto go out of businessDuring the week of April 24, 1972, Remo De Luca,Respondent's president, told employees who were then onstrike that because Respondent "couldn't afford theunion" it would go out of business. Amplifying this, onApril 26 De Luca informed Alfred Zammataro that "hewould close up before [getting the Union] in and .. .would run one truck from his house." 29On April 27, while De Luca's threats to go out ofbusinesswere still fresh,De Luca hunga sign onRespondent's building stating "This property for sale orlease." In addition, De Luca positioned one of Respon-dent's tractors in front of its building, where it could beseen by the pickets, and placed a "for sale"sign on it also.Concerning the sale sign on Respondent's building, DeLuca testified that it related to the retail furniture store heand his wife operated on Respondent's premisesand not toRespondent's business. De Luca stated that his reason foroffering to sell the furniture store was that "for a year anda half" it had brought him "no revenue." De Luca testifiedfurther that he put the sale sign on the tractor because "itwas not running well" and because he "had to make thenext payroll and . . . needed the money."Considering the sequence of events, I do not credit thetestimony given by De Luca, Respondent's president,concerning his reasons for placingthe sale signs onRespondent's building and tractor. In my opinion De Lucaput the signs up to emphasize to Respondent's employeesthat his previous threats that Respondent would go out ofbusiness upon the advent of the Union were not mere idlewords.Itbeingwell settled that an employer's threats toemployees of the nature made here by De Luca arecoercive of their Section 7 rights, I conclude that therebyRespondent violated Section 8(a)(1) of the Act. I alsoconclude that, in the circumstances, Respondent alsoviolated Section 8(a)(1) by De Luca's placingof sale signson Respondent's building and tractor.3.Promises of benefitOn April 24, 1972, the day on which the strikeagainstRespondent began, De Luca, Respondent's president,29Myfindings here are based on uncontradicted testimonygiven byZammataro,from whose account the quotations appearing in the text aretaken,Charles Turner, and John O'Sullivan,employees who participated inthe strike.30Myfindings concerning this incident are based on, and the quotationsappearing in the text are taken from,testimony given by O'Sullivan.DeLucadenied offering O'Sullivan a raise to induce him to abandon the strike.Beingmost favorablyimpressed with O'Sullivan's demeanor as a witness, Ido not creditDe Luca's denial3i It will be remembered that I have foundApostolicoto be a supervisor32AsIpointed out earlier in this Decision,at the time of De Luca's offerhere under discussion Respondent's employees were not paid for holidaysapproached the picket line and spoke to John O'Sullivan,an employee who was then picketing. During this conver-sationDe Luca said that "the union would only get [thestrikers] probably . . . fifteen [or] twenty cents [but that] if[the strikers] came back he could probably give [them] aquarter raise."30 Upon his return to work following thetermination of the strike O'Sullivan received the 25-centraise De Luca offered during the strike.Some days later, on April 27, two striking employees,CharlesTurner and John Freudenwall, visited LouisApostolico,Respondent's general manager.31While dis-cussing the strike with Apostolico he told Turner andFreudenwall that De Luca "would like to talk things over,find out just what the story was." Turner and Freudenwallnot being averse to doing so, Apostolico arranged for themto meet with De Luca at his home that evening.Turner and Freudenwall, accompanied by Apostolico,arrived at De Luca's house about 7:30 and stayed untilabout 5:30 the next morning. During this meeting De Lucainquired of them as to "what the strikers wanted in the wayof pay [and ] things like . . . holidays [and ] hospitaliza-tion."They told him "what [they] thought the menwanted."After listening to their recital De Luca, Respondent'spresident, proceeded to enumerate the benefits he wasprepared to offer Respondent's employees provided theyabandoned the strike and returned to work "without theunion." Among the things De Luca promised the employ-ees upon their compliance with these conditions werehigher wage rates, premium pay for overtime, seven paidholidays, paid vacations, hospital and medical insuranceunderwritten in part by Respondent, and a senioritysystem 32As De Luca spoke, specifying these benefits, Freuden-wall "scribbled . . . down" what De Luca was saying on asmall piece of paper. Because Freudenwall's scribbling washard to read Apostolico, Respondent's general manager,made a more legible copy on a large sheet of papersupplied by De Luca.33After reading what Apostolico had copied De Luca saidthat the "things" on the paper written by Apostolico werewhat "he could afford to give [Respondent's employees]without the [U ]nion." In this connection, De Lucasuggested that the employees "form [their] own union, likea shop union."Toward the end of the meeting Turner undertook toshow the paper containing De Luca's offer to Respondent'semployees "and see what they said." This he did later thatmorning.34Much need not be said to demonstrate the violativenature of promises of benefit made by an employer toon which they did not workor for vacations,and they did not regularlyreceive premium pay for overtime work. In addition, Respondent did notmaintain medical or hospital insurance for its employees, nor did it followseniority in apportioning work.33This paperis in evidenceas GC Exh. 12.34My findingsconcerning the session in De Luca's home are based on,and the quotations appearing in the text are taken from,testimonygiven byTurnerand Freudenwall,who at the time of the trial no longerworked forRespondent; the former having obtained other employment after the strike,and the latter during the strike but subsequentto April 28. De Luca gave adifferentversion ofwhat transpired at his house during his all-night meetingwith Apostolico, Turner.and Freudenwall.In essence DeLuca stated that(Continued) 332DECISIONSOF NATIONALLABOR RELATIONS BOARDdissuade his employees from supporting a union. Acomplete exposition of why such promises fall within theAct's proscription appears inN.L.R.B. v. Exchange PartsCo., 375 U.S. 405, 409-410.Accordingly, I conclude that Respondent violatedSection 8(a)(1) of theAct byDe Luca's promise to raise thewages of Respondent's striking employees if they wouldabandon the strike and by the offer he made to increase thebenefits of Respondent's employees to induce them toforsake the Union.Icome to a different conclusion concerning a thirdincident which the General Counsel contends was likewiseviolative of Section 8(axl) of the Act. This relates to theuse by De Luca, Respondent's president, of an expression,"Christmas in June" while having lunch with AlfredZammataro, an employee of Respondent who was onstrikeat the time.Itshould be remembered,in thisconnection,that the Union's organization of Respondent'semployees was undertaken at Zammataro's request.During the morning of April 26, 1972, De Lucadistributedchecks to some of Respondent'sstrikingemployees in payment for work they performed theprevious week. Zammataro not having worked during thatperiod did not receive a check.Notwithstanding that no wages were due to Zammataro,he facetiously asked De Luca for a check. With equalfacetiousnessDe Luca replied, "I can't give you a check.Christmas comes in June when everybody works.1135Later that day Zammataro and another employee hadlunch withDe Luca,Respondent's president.During anabsence of the other employee from the table Zammataro,after referring to his failure to receive a check thatmorning, told De Luca that he had a family to support and"needed bread."36 De Luca again observed that "Christ-mas comes in June."37There being no credible evidence to sustain the GeneralCounsel's contentionthat the "Christmasin June"remarkwhen Turner and Freudenwall arrived at his house one of them had a smallpieceof scrap paperon which was set forth the benefits the employeeshoped toachieve bythe strike, that because Turner couldn't read what waswritten on the paperApostolicomade a more legible copy on paper he (DeLuca)supplied;that although there was a discussion of the items appearingon the paper preparedby Apostolico,which he never read,he did not agreeto any of them,but statedto Turnerand Freudenwall mainly that,as he dideveryyear in June,he would"review[and] consider"them at that time.FinallyDe Luca denied telling Turner and Freudenwall to get rid of theUnion and to form a shop union I do not credit DeLuca's account of whatoccurred during his meeting with Turner and Freudenwall for the followingreasons(I) It strains credulity to believe that De Luca would not have read thepaper writtenby Apostolico.(2)There isno evidence to corroborateDe Luca's testimony that hereviews employee benefitsevery June(3) Althoughneither Turner nor Freudenwall was present in the hearingroom while the other testified their testimony as to the events of the meetingwas mutually corroborative and further corroborated by O'Sullivan, whowas likewise absent from the hearing room whentheygave their testimonyand as to whose demeanor as a witness I have already commented (see In29), who stated that on April28,De Lucatold him that what was on thepaperwrittenby Apostolicowas "the best he could come up with "(4)At the time of the trial Turnerand Freudenwall were no longer inRespondent's employand there is nothing in the record to suggest that theirdeparture was notamicableTheywere,therefore,in the position ofdisinterested witnesses Having,thus, nothing to gainor lose bythe outcomeof this litigation their testimony is entitled to greater weight than theconflictingtestimonygivenby De Lucawho, as Respondent's president.would beaffected bythe judgment rendered here See,in this connection,made by De Luca while having lunch with Zammataro onApril 24 was a promise of benefit made for the purpose ofpersuading Zammataro to cease supporting the Union, Ido not find it to have been violative of Section 8(a)(1) ofthe Act.B.Facts,Contentions,and Conclusions ConcerningRespondent'sAllegedViolationof Section 8(a)(5) ofthe ActInsofar as is here pertinent, the complaint alleges thatRespondent violated Section 8(a)(5) of the Act by refusing"to recognize and bargain collectively with the Union."The complaint further alleges as an integral part of thisclaimed unfair labor practice Respondent's independentviolations of Section 8(a)(I) of the Act. In support of thecomplaint's allegations in this respect the General Counselrelies onN. L. R. B. v. Gissel Packing Co., Inc.,395 U.S. 575.Findings have already been made concerning this phaseof the case. In brief recapitulation, I have found that onApril 24, 1972, the Union requested recognition as thecollective-bargaining representative of Respondent's em-ployees in a unit composed of drivers, helpers, warehouse-men and mechanics; 38 that at the time of its request theUnion represented a majority of the employees in this unit;that Respondent has never recognized the Union; and thatfollowing the Union's request for recognition Respondentengaged in independent violations of Section 8(a)(1) of theAct.Respondent has interposed two defenses to the com-plaint's allegations here under consideration. It contendsthatwhen the Union requested recognition Respondenthad, as its lawyer stated during the trial, "a good faithdoubt" as to the Union's majority and therefore was notobligated to bargain with the Union.39 Respondent'ssecond point is that, regardless of majority, it was neverrequested to bargain with the Union. In this regard,Hoskins Ready-Mix Concrete, Inc,161 NLRB 1492, 1500, In 19.35AsInoted in an earlier portionof thisDecision,Respondent's busyseason includes the month of June36 "Bread"isfrequently used in common parlanceas a synonym for"money."See Webster 's Third NewInternationalDictionary, 1968.37My findings concerning this incident are based on, and the quotationsappearing in the text are taken from,testimony given by De Luca Asubstantially differentversion of hisluncheon conversationwith De Lucawas givenby ZammataroHe testified that while the otheremployee whowas eating with them was away from the table,De Luca,after mentioningthat he"was the one that called the union."stated that"if [he(Zammataro) ]would get rid of (theUnion i it would be Christmasin June for (him(Zammataro) ] " I find it difficult to believe Zammataro's story.it seems tome that if DeLuca wantedto rewardZammataro for riddingRespondent ofthe Union he would not have deferred the prize for 2 months,but wouldhave offered him something immediately.or. perhaps,he would haveconditioned payment uponZammataro's procuring the Union's departureZammataro's account of his luncheon conversation with DeLuca thus lacksthe ring of truth and I reject it.On the other hand,De Luca's testimony, notsuffering from this infirmity is accepted. In this connection,Ihave earlier inother respects credited Zammataro and discreditedDe Luca However, "itisno reason for refusing to accepteverythingthat a witnesssays,becauseyou do not believeall of it; nothing is more common in all kinds of judicialdecisions than to believe some and not all"N LR B v Universal CameraCorporation,179 F 2d 749. 754 (C.A 2), reversed on other grounds 340 U S474.38As has been pointed out in fn 11, above, there is no dispute as to theappropriateness of this unitfor the purpose of collectivebargaining39Respondent reiterated this position in its brief andamplified it bystating that it "did not have independent knowledgeon April 24, 1972, [the DE LUCABROTHERS,INC.333Respondent asserts that a request for recognition, such aswas made here by the Union, is not the equivalent of arequest for bargaining.It is well settled that an unequivocal request to bargain,insome form, must be made before an employer'sobligation to bargain can arise.Scobell Chemical Company,Inc.v.N. L. R.B.,267 F.2d 922, 925 (C.A. 2). A clear requestfor recognition, such as was made here by the Union,satisfies this requirement.40 Respecting this, it need only bepointed out that the words "bargain" and "recognize" andwords of similar import have been used conjunctively,interchangeably, and synonymously in 8(a)(5) contexts notonly by the Board,91 but also by courts, including theSupreme Court.42 Accordingly, I reject, as being withoutmerit,Respondent's argument that the Union's clearrequest for recognition was not tantamount to a request forbargaining.Without merit, also, is Respondent's "good faith doubt"argument. In determining violations of Section 8(a)(5) ofthe Act "under the Board's current practice, an employer'sgood faith doubt [as to a union's majority] is largelyirrelevant."43Most relevant in ascertaining whether anemployer unlawfully refused to bargain by an outrightfailure to recognize a union representing a majority of hisemployees in an appropriate unit, as is the case here, is anassessment of the employer's conduct when faced with theunion's recognition request.The Board has traditionally held, in such a situation, thatif the employer engaged in serious independent unfairlabor practices he also violated Section 8(a)(5) of the Act.That there has been no erosion in this view of the law wasrecentlymade plain. InUnited Packing Company of Iowa,Inc.,187 NLRB 878, the Board stated that its "historicpractice of finding a violation of Section 8(a)(5) . . . wherean employer has . . . refused to bargain and has commit-ted serious violations of Section 8(a)(1) remains very muchalive,having been specifically affirmed in[N.L.R.B. v.GisselPacking Co., Inc.,395U.S. 575, 620] where thecontrary judgment of the Court of Appeals for the FourthCircuit was reversed." To the same effect, see alsoWilderMfg.Co.,198NLRB No. 123, an even more recentdecision thanUnited Packing Company.Ihave found that Respondent committed independentdate of the Union's recognition request]or thereafter, that [the Union]represented a majority of the employees in the unit "40NeitherN L R BvValley Broadcasting Company,189 F 2d 582 (C A6). relied on by Respondent,nor the Board's decision in that case(87 NLRB1144) is to thecontrary.In the latter,insofar as pertinent,theBoardconcluded that a request for recognition qualified by a statement that unlessrecognition was granted a petition for certification would be filed was notunequivocal and therefore insufficient to set in motion the employer'sobligation to bargain. This conclusion was not disturbed by the court Theburden of the court's decision was that the Board's finding that the unionhad made a later unequivocal request for bargaining was unwarranted bythe evidence4iSee for example,Luby Leasing, Inc,198NLRBNo 139,FederalStainless Sink Div etc,197 NLRB No76,WilderMfg Co,Inc,185 NLRBNo 76. set aside on other grounds.198 NLRB No 123,Linden LumberDivision,etc.190 NLRBNo 116,John P Serpa,Inc,166 NLRB 336,JohnP Serpa. Inc,155NLRB 99, set aside on other grounds 166 NLRB 336,Hammond & Irving, Incorporated,154 NLRB 1071,Snow&Sons, 134 NLRB709, enfd 308F 2d 687 (C.A 9). andBarney's Supercenter,Inc.128 NLRB1325, enfd 296F 2d 91 (C A 3).42 See, for example,N L R B v GisselPacking Co, Inc,395 U S 575,United Mine Workers etc v. Arkansas Oak FlooringCompany,351 U.S. 62,violations of Section 8(a)(1) of the Act. Among these werethreats to go out of business and promises of benefit. Theseare, indeed,serious unfair labor practices.Luby Leasing,Inc.,198 NLRB No. 139;FederalStainlessSink Div.,197NLRB No. 76.Accordingly,inconsideration of the foregoing andtaking into account the fact that Respondent's independentunfair labor practices were committed almost immediatelyfollowing the Union's request for recognition,Iconcludethat Respondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize the Union.VI.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCERespondent's unfair labor practices occurring in connec-tion with its operations set forth in section I, above, have aclose,intimate,and substantial relationship to trade,traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Vii.THE REMEDYHaving found that Respondent engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (5) ofthe Act, my recommended Order will require Respondentto cease and desist therefrom and to take such affirmativeaction as will effectuate the purposes of theAct. Concern-ing the latter,the General urges the entry of a bargainingorder.44"A bargaining order. . .is strong medicine."45 It shouldbe prescribed, however, as the Supreme Court held inN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575, 610,614-615,to cure"a [Section]8(a)(5) refusal to bargainwhere an employer has committed independent unfairlabor practices which have made the holding of a fairelectionunlikely or which have in fact undermined aunion'smajority." The Court went on to say, quoting inpart fromFranks Bros. Co. v. N.L. R. B.,321 U.S. 702, 704,that in such cases if the Board were to "enter only a cease-and-desist order and direct an election . . . it would ineffect be rewarding the employer and allowing him 'toprofit from[his]own wrongful refusal to bargain.' "Retail Clerks Union, etc v. N.L R. B.,376 F 2d 186 (C.A. 9); andJoy SilkMills, Inc v N LR.B.,185 F.2d 732 (C.A.D.C.),cert denied 341 U S. 91443N L R B vGisselPacking Co., Inc,395 U.S. 575, 594. FollowingGissel,and reaffirming the position it took there,the Board stated inLindenLumber Division,190 NLRB No 116, that it was declining"to reenter the'good faith'thicket "44The Union argues, on brief, that"appropriate relief inthis caseincludes more than a bargaining order." Accordingly,the Union presses forthe entry of an order which bars Respondent from utilizing the Board'sprocesses for a year and,in addition,provides for the payment of interest byRespondent retroactive to the date of its request for recognition, on "allwages and fringe benefits ultimately negotiated,"requires Respondent tomail to all employees copies of the notice to be posted,and directsRespondentto paycosts and counsel fees incurred by it and the GeneralCounsel Recognizing that although the foregoing"sanctions are a hybrid ofboththe remedial and punitive, [they]are nevertheless warranted in thecircumstances of this case."Obviously,insofar as the "sanctions are .punitive,"they are beyond the Board's power to impose.Republic SteelCorporation v. NLRB,311 U.S.7, 11-12. Insofar as they are remedial,they do not seem to be "warranted" even by the serious unfair laborpractices committed by Respondent45N L R B v. Flomatic Corporation,347 F.2d 74,78 (C.A 2) 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDFinally, and by wayof summarizing its extensive discus-sion on this point, the Court stated that where "thepossibility of erasing the effects of past [unfair labor]practices and of ensuring a fair election . . . is slight andthat employee sentiment once expressed through cardswould, on balance, be better protected by a bargainingorder, then such an order shouldissue."In the light of the foregoing principles it is my opinionthat a bargaining order should issue in this case to remedyRespondent's violations of the Act. Had Respondent beenguilty of no other unfair labor practices than its promisesof benefits to dissuade employees from supporting theUnion these, alone, by reason of their lingering effect makea fair election impossible and makes the entry of abargaining order imperative. Cf.Federal Stainless SinkDiv., etc.,197 NLRB No. 76. Furthermore, Respondent'sthreats to discontinue its business upon the Union's adventwere so permeative that "the possibility of erasing [their]effects and of ensuring a fair election is slight." EvenbeforeGisselthe Board held that such threats, whichinherently include loss of work and income, "may well besufficiently pervasive in their impact to prevent a fairelection and to undermine a union's support."Cohen Bros.Fruit Company,166 NLRB 88, 90.Accordingly,my recommended OrderwillrequireRespondent, by way of affirmative action, to bargain withtheUnion upon request. Because of the seriousness ofRespondent's unfair labor practices I will also recommendthe inclusion of broad cease-and-desist provisions.Upon the basis of the foregoing findings of fact, andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the following conduct Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act:(a) Indicating to employees that their continued supportof the Union would be futile.(b)Threatening to discontinue its business should theUnion succeed in becoming the recognized collective-bargaining representative of its employees.(c)Emphasizing the foregoing threats by placing "ForSale" signson its building and tractor.(d) Promising benefits to employees to dissuade themfrom supporting the Union.4.All drivers, helpers, warehousemenand mechanicsemployed at Respondent's Mountain Lakes, New Jersey,place of business, but excludingall officeclerical employ-ees,salesmen,professional employees, guards,and allsupervisorsasdefined in the Act, constitute a unitappropriate for purposes of collectivebargaining.5.At all materialtimestheUnionhas represented amajorityof the employees in the unit set forth inConclusion of Law 4,above.6.By failing and refusing to recognizethe Union as theexclusive collective-bargaining representative of the em-ployeesin the unit set forth in Conclusionof Law 4, above,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section8(aX5) and (1) ofthe Act.7.The unfairlabor practices engagedin byRespon-dent,as set forth in Conclusionsof Law 3 and 6, above,affect commerce within the meaning of Section2(6) and (7)of the Act.Upon the foregoingfindings of fact,conclusions of law,and the entirerecord,and pursuant to Section10(c) of theAct, I herebyissue the following recommended: 46ORDERRespondent, De LucaBrothers, Inc., its officers,agents,successors,and assigns, shall:1.Cease anddesist from:(a) Indicatingto employeesthat theircontinued supportof Local 408,International Brotherhoodof Teamsters,Chauffeurs,Warehousemen&Helpers ofAmerica, or theirsupporting any other labororganization,would be futile.(b) Threateningto discontinue its businessshould Local408, International Brotherhood of Teamsters, Chauffeurs,Warehousemen &Helpersof America, or any other labororganization,succeed in becoming the exclusivecollective-bargaining representativeof any ofits employees.(c)Emphasizing threats ofthe foregoingnature byoffering any of its property, real or personal, for sale.(d)Promising or granting benefitsto employees todissuade them from joining,assisting,or in any mannersupporting,Local408, InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen& Helpers ofAmerica, or any other labor organization.(e)Failing or refusing to recognizeLocal 408,Interna-tionalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpersof America, as theexclusivecollective-bargaining representativeof itsemployeesin the followingappropriate unit:All drivers, helpers,warehousemen and mechanicsemployed atitsMountainLakes, New Jersey, place ofbusiness,but excludingalloffice clerical employees,salesmen,professionalemployees,guards, and allsupervisors,as defined in the NationalLaborRelationsAct, asamended,or failing or refusing,upon request,to bargainwith Local408, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen&Helpersof America, respecting rates ofpay,wages,hours,or other termsor conditions ofemploymentof its employees in the aforesaidappropriateunit.(f) In any othermanner interfering with, restraining, orcoercing employees in the exerciseof their rightto self-organization,to form,join,or assist labor organizations, tobargain collectively through representativesof their ownchoosing,or toengagein other concertedactivities for the46 In the event that no exceptions are filed as provided by Sec.102.46 ofSec 10248 of the Rules and Regulations, be adopted by the Board andtheRules and Regulations of the National Labor Relations Board,thebecome its findings,conclusions,and Order, and all objections thereto shallfindings, conclusions,and recommended Order herein shall, as provided inbe deemed waived for all purposes. DE LUCA BROTHERS, INC.purpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the NationalLabor Relations Act, as amended, or to refrain from any orall such activities, except to the extent that such right maybe affected by an agreement requiring membership in alabor organization as a condition of employment inconformity with Section 8(a)(3) of the Act.2.Take the following affirmative action which, it isfound, will effectuate the policies of the Act:(a)Upon request recognize and bargain with Local 408,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America as the exclusivecollective-bargaining representative of the employees in theaforesaid appropriate unit respecting rates of pay, wages,hours, or other terms or conditions of emplpyment and, ifan understanding is reached, embody such understandingin a signed agreement.(b) Post at itspremises in MountainLakes, New Jersey,copiesof the attached notice marked "Appendix." 47Copies of said notice, on forms provided by the RegionalDirector for Region 22, after being duly signed by itsauthorized representative, shall be posted by it immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 22, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.4841 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "Posted byOrder of the National LaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board "48 In the event that this recommendedOrder is adopted bythe Boardafter exceptions have been filed,this provision shall be modified to read."Notifythe Regional Director for Region 22, in writing,within 20 daysfrom the date of thisOrder,what steps Respondent has takento complyherewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all sides had the opportunity topresent their evidence, the National LaborRelations Boardhas found that we violated the law and has ordered us topost this notice and we intend to carry out the order of theBoard and abide by the following:WE WILL NOT tell you thatwe will not recognize orbargain with Local 408, International Brotherhood ofTeamsters.WE WILL NOT bring in a movers union to be yourunion.335WE WILL NOT tell you that we will bring in a moversunion to be your union.WE WILL NOTthreaten to go out of business beforewe recognize Local 408,International Brotherhood ofTeamsters as your union,or because you have chosenLocal 408,International Brotherhood of Teamsters tobe your union,or to persuade you to reject Local 408,International Brotherhood of Teamsters,or to persuadeyou to refuse to do anything to help Local 408,International Brotherhood of Teamsters.WE WILL NOT put any of our property up for sale orlease because you have chosen Local 408,InternationalBrotherhood of Teamsters to be your union, or topersuade you to reject Local 408, International Broth-erhood of Teamsters,or to persuade you to refuse to doanything to help Local 408, International Brotherhoodof Teamsters.WE WILL NOT place"For Sale"or "For Lease" signson any of our buildings or on any of our tractors,trailers, or other equipment because you have chosenLocal 408,International Brotherhood of Teamsters tobe your union,or to persuade you to reject Local 408,International Brotherhood of Teamsters,or to persuadeyou to refuse to do anything to help Local 408,International Brotherhood of Teamsters.WE WILLNOT give you, or promise to giveyou, payraises,overtime pay, paid holidays,paid vacations,hospital or medical insurance, a seniority system, oranything else to persuade you to reject Local 408,International Brotherhood of Teamsters, or to persuadeyou to refuse to do anything to help Local 408,International Brotherhood of Teamsters.WE WILL recognize Local 408,International Brother-hood of Teamsters as your union.WE WILL, if we are asked to do so, bargain withLocal 408,International Brotherhood of Teamstersabout your rates of pay,wages, working hours, andother matters relating to your work.Ifwe come to anagreement about any of these things with Local 408,International Brotherhood of Teamsters we will putthat agreement in writing and sign it.WE WILL respect your right to form any union, tojoin any union,to help any union,and to bargain withus through any union.We will also respectyour rightnot to do any of these things, except as required by law.All our employees are free,without any objection fromus, to become or remain members of Local 408, Interna-tional Brotherhood of Teamsters,or of any other union, ornot to become or remain members of Local 408, Interna-tional Brotherhood of Teamsters,or of any other union,except as required by law.DatedByDE LUCABROTHERS, INC.(Employer)(Representative)(Title) 336DECISIONS OF NATIONALLABOR RELATIONS BOARDThis is an official notice and must not be defaced byor covered by any other material. Any questions concern-anyone.ing this notice or compliance with its provisions may beThis notice must remain posted for 60 consecutive daysdirected to the Board's Office, 16th Floor, 970 Broadfrom the date of posting and must not be altered, defaced,Street,Newark,New Jersey 07102,Telephone201-645-2100.